— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29,1982, which ruled that claimant was entitled to receive benefits from December 18, 1981 to January 24, 1982. Since 1978, claimant was employed by Queens College of the City University of New York, where she taught English to foreign students. Whether the English classes were held depended on the enrollment of an adequate number of students, which the employer did not determine until sometime after the close of the previous semester and perhaps not until the beginning of the semester. After the conclusion of the fall, 1981 semester, claimant applied for unemployment benefits and was determined to be ineligible because she had reasonable assurance of continued employment in an instructional capacity within the meaning of subdivision 10 of section 590 of the Labor Law. This initial determination was overruled by the administrative law judge who found that claimant did not have reasonable assurance of continued employment. The Unemployment Insurance Appeal Board affirmed, and this appeal by the *1008employer challenging claimant’s entitlement to benefits ensued. The record discloses that claimant was asked if she was available to continue teaching during the next semester, but there is no indication that she was ever notified that there would be a job available (see Matter of Scully [Roberts], 88 AD2d 689) or that she would be reappointed (see, e.g., Matter of Gaeta [Ross], 78 AD2d 742, mot for lv to app den 52 NY2d 703). Furthermore, although proof of past hiring practices may, in certain circumstances, demonstrate that a claimant had reasonable assurance of continued employment under subdivision 10 of section 590 of the Labor Law (see Matter of Williams [City School Dist. of Binghamton — Ross], 81 AD2d 928, mot for lv to app den 54 NY2d 608), we cannot say that claimant’s past rehiring provided the requisite reasonable assurance of continued employment. The continuation of the position that claimant held was dependent upon the enrollment of an adequate number of students and, because the employer did not rely on past enrollment to schedule future classes, the past enrollment cannot be relied on as reasonable assurance that future enrollment would be adequate to continue the position. Thus, without knowing whether the position would be continued, claimant could not have had reasonable assurance of continued employment. Accordingly, the board’s determination that claimant was eligible for benefits because her past rehiring did not provide reasonable assurance of continued employment in an educational institution under subdivision 10 of section 590 of the Labor Law should be affirmed. Decision affirmed, with costs to claimant. Mahoney, P. J., Kane, Main and Casey, JJ., concur.